On his application for the rehearing, counsel says that the nullity of the sale was not absolute but only relative.
The cases to which he refers as supporting his contentions refer to relative and not to absolute nullities.
In our original opinion, we held, for the reasons stated in the opinion, unnecessary to repeat, that the sheriff had refused to give the seizing creditor the time to draw his instructions to delay or defer the sale, that he acted without authority in making the sale of the automobile, and which was therefore illegal and null.
Obviously, under the decisions cited in the opinion, this nullity was absolute, which debars applicant from relief on the ground that the nullity is relative; and to which the decisions cited by counsel have reference.
This court inadvertently dismissed the third opposition.
This error can, however, be corrected without granting a rehearing.
It is therefore ordered and decreed that our decree dismissing the third opposition be, *Page 80 
and is hereby, annulled and set aside; that third opponent pay the cost of this appeal; and in other respects our judgment remain undisturbed.
The rehearing is refused.